Motion and cross motion to dismiss appeal is granted, without costs, on the ground that the order appealed from having been obtained without opposition from any interested party, including petitioner-appellant, and having no direction, either to petitioner or the estate for the payment of allowances and disbursements, as required by the statute (CPLR 1204), petitioner neither directly nor as one interested in the decedent’s estate is bound or limited by the order. Hence, petitioner-appellant is not an aggrieved party who may prosecute the appeal. Concur—Breitel, J. P., McNally, Stevens and Eager, JJ.